DETAILED ACTION

The instant application having application No 16/742, 849 filed on 11/03/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 4 or 9 or 12 is incorporated into the independent claim 1.
Claim 14 would be allowable if (i) claim 17 is incorporated into the independent claim 14.
Claim 18 would be allowable if (i) claim 20 is incorporated into the independent claim 18. 
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-8, 11, 14-16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pike et al. (U.S. 20200404016, Dec. 24, 2020) in view of Egeler et al. (U.S. 20180122142, Mat 3, 2018).
Regarding Claim 1, Pike discloses the method comprising obtaining a list of artificial reality device identifiers corresponding to an authenticated account (page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore­mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
wherein the confirming is based on the multiple artificial reality devices being within a wireless range of the provisioning device (page 9, par (0081), line 1-15, the multi-user authori­zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
establishing wireless connections between the provisioning device and the multiple artificial reality devices (page 7, par (0067), line 1-15, the management system communicates with the management library of the managed devices  via one or more connections 210A-N, these include a primary and various backup connections, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
and providing, via the wireless connections, credentials to each of the multiple artificial reality devices(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore­mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices), 
wherein providing the credentials causes each of the multiple artificial reality devices to obtain a software update and/or configuration data for that artificial reality device (page 10, par (0089), line 1-15, the managed device of the management library software and to install a known good or updated version. Once installed, the management library includes various elements to facilitate the monitoring of the managed device, the management library includes the device mode configurator, configuration settings).
Patel discloses all aspects of the claimed invention, except two or more artificial reality devices, confirming, based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a geographical area of a provisioning device.
 (page 8, par (0065), line 1-10, artificial reality devices configured to facilitate user), confirming, based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a geographical area of a provisioning device (page 5, par (0040), line 1-10, configuration includes an artificial reality device included within a real-world scene, artificial reality device is associated with a user who is located within real-world scene. artificial reality device is communicatively coupled, through a network, with an artificial reality provider server, which remote from artificial reality device and user in a location (geographical location) distinct from real-world scene).
Pike and Egeler are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a geographical area of a provisioning device the teaching of Pike to include the remote from artificial reality device and user in a location (geographical location) distinct from real-world scene the teaching of Egeler because it is providing different types of artificial reality experiences and/or may provide different levels of immersiveness for user.
Regarding Claim 2, Pike discloses the list of artificial reality device identifiers is obtained via a device distributor that provided the multiple artificial reality devices to an organization associated with the account(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore­mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 3, Pike discloses sending messages to each of the multiple artificial reality devices, wherein each message causes a particular artificial reality device, of the multiple artificial reality devices(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore­mentioned permissions), to be linked to a particular organization and prevents other organizations from managing that particular artificial reality device(page 14, par (0108), line 1-15, recovery of a service provided by the managed network to customers/clients of the organization responsible or having ownership of the managed network).
Regarding Claim 5, Pike discloses the credentials are credentials for a WiFi network, and wherein providing the credentials causes each of the multiple artificial reality devices to obtain the software update comprising an over the air update using the WiFi network (page 10, par (0089), line 1-15, the managed device of the management library software and to install a known good or updated version. Once installed, the management library includes various elements to facilitate the monitoring of the managed device, the management library includes the device mode configurator, configuration settings).
Regarding Claim 6, Pike discloses in response to obtaining the list of artificial reality device identifiers, initiating a Bluetooth scan to identify any artificial reality devices corresponding to the artificial reality device identifiers, wherein each of the wireless connections is a Bluetooth connection formed as a result of the Bluetooth scan(page 9, par (0081), line 1-15, the multi-user authori­zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 7, Pike discloses each Bluetooth connection is used to provide either or both of the software updates and/or the configuration data to the multiple artificial reality devices (page 10, par (0089), line 1-15, the managed device of the management library software and to install a known good or updated version).
Regarding Claim 8, Pike discloses sending a message to an administration system indicating that a particular artificial reality device, of the multiple artificial reality devices, is within the wireless range of the provisioning device, wherein the administration system, in response to the message, sets a state for the particular artificial reality device to a confirmed state(page 9, par (0081), line 1-15, the multi-user authori­zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 11, Pike discloses the provisioning device is a mobile phone executing an application that a user used to authenticate the account(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore­mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 14, Pike discloses the operations comprising obtaining a list of wireless enabled device identifiers corresponding to an authenticated account(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore-mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices);
(page 9, par (0081), line 1-15, the multi-user authori-zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
establishing wireless connections between the provisioning device and the multiple wireless enabled devices(page 7, par (0067), line 1-15, the management system communicates with the management library of the managed devices  via one or more connections 210A-N, these include a primary and various backup connections, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); and providing, via the wireless connections, credentials to each of the multiple wireless enabled devices(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore-mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices), wherein providing the credentials causes each of the multiple wireless enabled devices to obtain a software (page 10, par (0089), line 1-15, the managed device of the management library software and to install a known good or updated version. Once installed, the management library includes various elements to facilitate the monitoring of the managed device, the management library includes the device mode configurator, configuration settings).
Patel discloses all aspects of the claimed invention, except the computing system to perform operations for configuring two or more wireless enabled devices, confirming, based on the list of wireless enabled device identifiers, that multiple wireless enabled devices are within a geographical area of a provisioning device.
Egeler is the same field of invention teaches the computing system to perform operations for configuring two or more wireless enabled devices(page 8, par (0065), line 1-10, artificial reality devices configured to facilitate user),  confirming, based on the list of wireless enabled device identifiers, that multiple wireless enabled devices are within a geographical area of a provisioning device (page 5, par (0040), line 1-10, configuration includes an artificial reality device included within a real-world scene, artificial reality device is associated with a user who is located within real-world scene. artificial reality device is communicatively coupled, through a network, with an artificial reality provider server, which remote from artificial reality device and user in a location (geographical location) distinct from real-world scene).
Pike and Egeler are analogous art because they are from the same field of endeavor of access to a service device.

Regarding Claim 15, Pike discloses the operations further comprise sending messages, to each of the multiple artificial reality devices, that each causes a particular artificial reality device, of the multiple artificial reality devices, to be linked to a particular organization and prevents other organizations from managing that particular artificial reality device(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore-mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 16, Pike discloses the operations further comprise, in response to obtaining the list of artificial reality device identifiers, initiating a Bluetooth scan to identify any artificial reality devices corresponding to the artificial reality device identifiers; and wherein each of the wireless connections is a Bluetooth connection formed as a result of the Bluetooth scan(page 9, par (0081), line 1-15, the multi-user authori-zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).
Regarding Claim 18, Pike discloses a computing system for configuring two or more artificial reality devices, the computing system comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform operations  comprising  obtaining a list of artificial reality device identifiers corresponding to an authenticated account(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore-mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
establishing wireless connections between the provisioning device and the multiple artificial reality devices(page 7, par (0067), line 1-15, the management system communicates with the management library of the managed devices  via one or more connections 210A-N, these include a primary and various backup connections, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices); 
and providing, via the wireless connections, credentials to each of the multiple artificial reality devices(page 5, par (0057), line 10-15, Each user is provided with a user account on the system, which the user access via credential authentication system (e.g., username/password, rotating token, biometrics), user account, once accessed, provides the user with the afore-mentioned permissions, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices), wherein providing the credentials causes each of the multiple artificial reality devices to obtain a software update and/or configuration data for that artificial reality device(page 10, par (0089), line 1-15, the managed device of the management library software and to install a known good or updated version. Once installed, the management library includes various elements to facilitate the monitoring of the managed device, the management library includes the device mode configurator, configuration settings).
Patel discloses all aspects of the claimed invention, except confirming, based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a wireless range of a provisioning device.
Egeler is the same field of invention teaches confirming, based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a  (page 5, par (0040), line 1-10, configuration includes an artificial reality device included within a real-world scene, artificial reality device is associated with a user who is located within real-world scene. artificial reality device is communicatively coupled, through a network, with an artificial reality provider server, which remote from artificial reality device and user in a location (geographical location) distinct from real-world scene).
Pike and Egeler are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the based on the list of artificial reality device identifiers, that multiple artificial reality devices are within a geographical area of a provisioning device the teaching of Pike to include the remote from artificial reality device and user in a location (geographical location) distinct from real-world scene the teaching of Egeler because it is providing different types of artificial reality experiences and/or may provide different levels of immersiveness for user. 
Regarding Claim 19, Pike discloses the operations further comprise, in response to obtaining the list of artificial reality device identifiers, initiating a Bluetooth scan to identify any artificial reality devices corresponding to the artificial reality device identifiers; and wherein each of the wireless connections is a Bluetooth connection formed as a result of the Bluetooth scan(page 9, par (0081), line 1-15, the multi-user authori-zation subsystem consider approval messages from an authorization device when the authorization device is connected to the network where it has a network address that is within the range (wireless range) of network addresses of the managed network, see par(0054), the managed devices 120A-N are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial/ mixed reality devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Bosworth et al. (US 11039651, Jun. 22, 2021) teaches Artificial Reality Hat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464